DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action details a first action on the merits for the above referenced application No. Claims 1-8 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2020 and 03/16/2021 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06/05/2020.  These drawings are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are recites the limitation "the flow rate of the carrier gas" in line 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mirzaeh et al., (US 4,681,727) in view of Scott Wilbur et al. (Appl. Sci, 3, 636-655, 2013).
Mirzaeh discloses a process for isolating At-211 from irradiation of bismuth within a critical range of temperatures, for a predetermined period of time, in a suitable still, while passing a dry carrier gas through the still to carry At-211 vapor evolved from the Bi target to a condenser which has a condensate collector that is effective to remove essentially all of the At-211 from the carrier gas. Subsequently, as a safety precaution, the carrier gas is passed through a series of filters to remove remaining traces of the At-211 from it. A small controlled volume of eluent, which is preselected from a choice of solvents, is used to elute At-211 from the condensate collector. Finally, the controlled volume of eluent containing the At-211 is eluted from the condensate collector and held for use in a selected radiopharmaceutical procedure (abstract and Col. 2 line 45-65). Suitable temperature is in the range of about 630oC to 680oC., and that the predetermined heating time period should be in the range of 50 to 80 minutes. Most preferably, the target is heated at about 650oC. for one hour (Col. 3 line 55-60). A carrier gas mixture of about 50% oxygen (O2) and 50% nitrogen (N2) is provided through suitable conventionally valved conduit means, from sources, and is passed through the gas dryer apparatus that is immersed in the dry ice and isopropyl alcohol mixture, before the carrier gas is passed through the heated still in the process steps explained above. Suitable carrier gases, such as various mixtures of oxygen with nitrogen, argon, helium or other gases are used (Col. 4 line 20-35). Additional disclosure includes that predetermined solvents are used in eluting At-211 from the condensate collector of the condenser successfully. A solution comprising 0.5M NaOH and 0.1M NaHSO3 used to effectively elute about 90% of the At-211 activity from the condensate collector.
Mirzaeh fails to disclose employing water to separate and purify astatine-211 in the process of producing astatine-211.
Wilbur discloses a wet chemistry approach for isolation of At-211 from an irradiated bismuth target (abstract). The approach involves five steps and final step of distillation under reductive conditions is carried out with Di-water, ferrous sulfate heptahydrate and basic At-211 under stirring. To the receiving side of the apparatus was attached a 10 mL round bottom flask pre-charged with 100 μL of 1 M NaOH. The distillation assembly was lowered into a 25 mL round bottom aluminum heating block (and an ice bath for the receiving flask), the distilling flask and neck of the distillation head were covered with aluminum foil, and the 211At solution was distilled at 200 °C with gentle stirring. The collected 211At, free of bismuth metal and other contaminants from the wet chemistry procedure, was used for radiolabeling experiments (page 640-641). Additional disclosure includes that the wet chemistry approach is attractive for purposes as it appeared to: (a) be an approach where there was control over the 211At recovery at each step, such that more consistent yields might be obtained; (b) provide high recovery yields; (c) be scalable to clinical and commercial levels of 211At production; and(d) ultimately allow automation of the isolation process.
With respect to flow rate of the carrier gas, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Mirzaeh  by determining the optimum flow rate of the carrier gas that will result in high production of At-211.  Further Mirzaeh discloses carrier gas mixture of about 50% oxygen (O2) and 50% nitrogen (N2) is provided through suitable conventionally valved conduit means, from sources, and is passed through the gas dryer apparatus that is immersed in the dry ice and isopropyl alcohol mixture, before the carrier gas is passed through the heated still in the process steps would obvious assist in high yield of At-211. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.")
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate water to separate and purify astatine-211 in the Mirzaeh’s  production of astatine-211. The person ordinary skill in the art would have been motivated to make those modifications because Wilbur teaches that over 100 At-211 isolation runs that the wet chemistry method for isolation of At-211 is relatively easy to conduct, it provides good recovery yields, is robust and quite reproducible (page 651) and reasonably would have expected success because the wet chemistry method could provide more consistent At-211 isolation yields, provide high recovery yields, be scalable to clinical and commercial levels of At-211 production.

Conclusion
 No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/           Examiner, Art Unit 1618                                                                                                                                                                                         /JAKE M VU/Primary Examiner, Art Unit 1618